Citation Nr: 1431086	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and schizoaffective disorder. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

Nathaniel Doan, Counsel



INTRODUCTION

The Veteran had active service from May 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In April 2011, the Board remanded the appeal for additional development.  Subsequent to this development, in April 2013, the Board discussed the basis for characterizing the issues as currently listed on the title page and denied the claims on the merits.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a motion to remand the appeal pursuant to a Joint Motion for Remand (JMR).

The Veteran's attorney-representative submitted a statement from the Veteran's spouse.  In addition, the Veterans Benefits Management System (VBMS) component of the Veteran's claims file contains VA treatment records associated in April 2013 that were not considered by the Agency of Original Jurisdiction (AOJ).  Upon remand, the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties cite to the Veteran's DD 214 noting that the Veteran was transferred to the Army Reserve as evidence that the Veteran served in the Army Reserve.  Although cognizant there is no affirmative evidence that the Veteran ever performed reserve duty, instead of only having an inactive reserve obligation, the Board is bound by the contents of the JMR.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Therefore, the Board remands the appeal for the AOJ to develop whether the Veteran had reserve service and to obtain any available medical treatment records and personnel records.

In addition, as noted in the Introduction, VBMS has VA treatment records from the San Juan VA Medical Center (VAMC) that were last updated in April 2013.  Upon remand, the AOJ should seek updated records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  Obtain treatment records from the San Juan VAMC dated from April 2013 to the present.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2)  Develop as to whether the Veteran had Army Reserve service and, if so, obtain any available service treatment records and personal records from this Reserve service.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

3)  Thereafter, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran and his attorney-representative should be issued a supplemental statement of the case (SSOC) that considers all evidence associated with the claims file since the April 2012 SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013



